UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-7053


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY JOHN      MALDONADO,   a/k/a   Herminio   Parrilla,   a/k/a
Spanish,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:97-cr-00220-NCT-1)


Submitted:    December 17, 2009            Decided:   December 28, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John David Bryson, WYATT, EARLY, HARRIS & WHEELER, LLP, High
Point, North Carolina, for Appellant.  L. Patrick Auld, Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony      John    Maldonado      appeals      the    district        court’s

order    denying   his    motion    for    a    reduction      of       sentence      filed

pursuant to 18 U.S.C. § 3582(c)(2) (2006).                    We have reviewed the

record and find the district court did not abuse its discretion

in denying the motion.            See United States v. Goines, 357 F.3d

469, 478 (4th Cir. 2004) (motion under § 3582(c) “is subject to

the discretion of the district court”); United States v. Legree,

205 F.3d 724, 727 (4th Cir. 2000).               Thus, we affirm the district

court’s    order   for     the     reasons      stated    there.              See    United

States v. Maldonado, No. 1:97-cr-00220-NCT-1 (M.D.N.C. May 15,

2009).     We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented         in   the     materials

before    the   court    and    argument       would   not    aid       the    decisional

process.

                                                                                    AFFIRMED




                                          2